                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



 UNITED STATES OF AMERICA,




 v.

 LEEFATINIE COLE,                                       CRIMINAL ACTION NO.
                                                        1:19-CR-69-LMM

            Defendant.



                                          ORDER


           This case comes before the Court on the Magistrate Judge's Report and

Recommendation ("R&R") [27], recommending that Defendant's Preliminary

Motion to Dismiss Indictment [19] and Perfected Motion to Dismiss Indictment

[26] be denied. Defendant timely filed objections to the R&R [30]. After due

consideration, the Court enters the following Order:

      I.      BACKGROUND


           Defendant is charged with a single count of failing to register as a sex

offender under the Sex Offender Registration and Notification Act ("SORNA"), in

violation of 18 U.S.C. § 225o(a). Dkt. No. [1]. Defendant moved to dismiss the

indictment on the grounds that SORNA's registration requirement violates the

nondelegation doctrine. Dkt. No. [19]. Because this issue was pending before the

Supreme Court at the time Defendant moved to dismiss, the Court granted
Defendant's request to stay the proceedings. Dkt. No. [22]. On June 20, 2019, the

Supreme Court issued its decision in Gundy v. United States, in which it held that

SORNA's provision authorizing the Attorney General to specify that applicability

of SORNA's registration requirements to persons convicted of sex offenses before

SORNA's enactment does not violate the nondelegation doctrine. 139 S.Ct. 2116,

2129 (2019). Defendant timely filed a perfected motion to dismiss. Dkt. No. [26]

at 2.

      II.      LEGAL STANDARD

            Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate's Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de   nova     any part of the Magistrate Judge's disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As Defendant filed objections, the

Court reviews the Magistrate Judge's challenged recommendations on a de            nova



basis. 28 U.S.C. § 636(b)(1).

     III.      DISCUSSION

            Defendant objects to the R&R on the grounds that the plurality opinion in

Gundy "left open the possibility that the law could change in the future." Dkt. No.

[30] at 2 (citing 139 S.Ct. at 2130-31). However, the Court is bound by the current

state of law. Indeed, Defendant acknowledges that, in light of the Supreme

Court's decision in Gundy, the government can proceed in prosecuting him for a




                                               2
SORNA violation at this time. Id. at 1. Thus, the Court ADOPTS the R&R and

OVERRULES Defendant's objections.

   IV.      CONCLUSION

         The Court OVERRULES Defendant's objections and ADOPTS the

Magistrate's R&R [27]. Defendant's Preliminary Motion to Dismiss Indictment

[19] and Perfected Motion to Dismiss Indictment [26] are DENIED.

         The trial in this action is hereby set to begin on Wednesday, October 2,

2019 at 9:30 A.M. in Courtroom 2107. The pretrial conference will be held on

Wednesday, September 25, 2019 at 9:30 A.M. in Courtroom 2107. By noon on

Wednesday, September 11, 2019, the parties are to file the following: motions in

limine and proposed voir dire questions. By noon on Wednesday, September 11,

2019, the Government must file a brief summary of the indictment that the parties

can rely on for voir dire. By noon on Wednesday, September 18, 2019, the parties

are to file responses to motions in limine and any objections and to those items

listed above.

         Excludable time is allowed through October 2, 2019, pursuant to 18 U.S.C. §

3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the Government the

reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. The Court finds that the ends of justice served outweigh

the best interest of the public and the Defendant in a speedy trial and are consistent

with both the best interest of the public and individual justice in this matter.




                                          3
IT IS SO ORDERED this� rJ day of September, 2019.




                     United States District Judge




                        4
